Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The after final amendment filed on February 24, 2021 has been entered.  No new matter has been entered.	 

Response to Arguments/Amendments
 Applicant’s amendment and arguments filed on February 24, 2021 have been fully considered and are deemed to be persuasive to overcome the rejections/objections previously applied, as detailed below.   
  
Claim Rejections - 35 USC § 112

In view of the amendment claim 1, which now recites “engineered phenylalanine ammonia lyase polypeptide, claims 12-14, 17-18, and 30 have sufficient antecedent basis.  Claim 10 has been cancelled.  Therefore, the rejection of claims 10, 12-14, 17-18, and 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn.

withdrawn.     

Election/Restrictions
Claim 1 is allowable. Claims 48-54, previously withdrawn from consideration as a result of a restriction requirement, comprise all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I and III-IV, as set forth in the Office action mailed on May 13, 2020, is hereby withdrawn and claims 48-54 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Kamrin T. MacKnight on March 1, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
Amend the claims as follows: 

In claim 48, line 1,
          Delete “and/or preventing”

In claim 52, line 1,
          Delete “and/or preventing”

Cancel claims 51 and 54.


Allowable Subject Matter
Claim 1-3, 5, 12-18, 30, 32-37, 43-50, and 52-53 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance.  Although the prior art discloses wildtype Anabaena variabilis phenylalanine ammonia lyase (PAL) and PAL variants having at least 95% sequence identity to the PAL of SEQ ID NO:6 of the instant application (see Huisman – US 2014/0314843 - form PTO-1449), the Examiner has found no teaching or suggestion in the prior art directed to PAL variants having at least Anabaena variabilis PAL) or SEQ ID NO:6 (variant of SEQ ID NO:2).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652